Citation Nr: 0939915	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
cold injury to the left foot.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the residuals of a cold injury to the 
left foot and for a low back disability.  In July 2008, the 
Veteran testified before the Board via a video conference 
hearing.

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


FINDING OF FACT

At his July 2008 video conference hearing, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for the residuals of a cold injury to the left 
foot.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a service connection for the 
residuals of a cold injury to the left foot have been met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In October 2007, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for the residuals of a cold injury to the left 
foot, as identified in the August 2007 statement of the case.

At his July 2008 video conference hearing, the Veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to service connection for the residuals of a cold 
injury to the left foot.  The Board finds that the Veteran's 
statement indicating his intention to withdraw the appeal 
satisfies the requirements for the withdrawal of a 
substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for the residuals of a cold 
injury to the left foot, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
that issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of entitlement to service connection 
for the residuals of a cold injury to the left foot is 
dismissed.


ORDER

The issue of entitlement to service connection for the 
residuals of a cold injury to the left foot is dismissed.

 
REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for a low 
back disability.

The Veteran contends that he injured his back twice while in 
service.  He contends that while he was in basic training in 
Fort Campbell, Kentucky, an officer, who weighed about 200 
pounds, stood on his back while he completed push-ups.  He 
also contends that the same officer held a knife against his 
low back while he completed these push-ups.  The back pain 
from those exercises was further exacerbated by wearing a 
backpack during training drills.  He contends that he sought 
medical attention for back pain due to those incidents, at 
which time he was given pain relievers and was advised to not 
wear a backpack.  He contends that he then re-injured his low 
back when he fell from a tank while stationed in Germany in 
either January or February 1969, for which he sought medical 
treatment.  He contends that he also sought medical treatment 
for back pain while he was stationed in Fort Riley, Kansas, 
in 1970.

A portion of the Veteran's service medical records have been 
determined to be unavailable.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  In June 2006, 
the National Personnel Records Center advised that a portion 
of the Veteran's service medical records were unavailable and 
could not be reconstructed.  The Veteran has acknowledged the 
loss of these service medical records.  Additionally, in June 
2006, the Veteran was informed that he may submit alternative 
forms of evidence, including lay statements from fellow 
service members, as a substitute for the destroyed service 
medical records.  The Veteran has since submitted medical 
evidence and lay statements in support of his claim.

The available service medical records reflect that on January 
1968 pre-induction examination, there was no abnormality of 
the low back.  On February 1970 separation examination, the 
Veteran checked "no" to the question of "back trouble of 
any kind."  On physical examination, no abnormality of the 
low back was found.  The Veteran's service personnel records 
have been associated with the claims file.  Those records do 
not reflect any evidence of an altercation with an officer 
during basic training.  Additionally, his service separation 
papers do not reflect foreign service.

VA treatment records dated from May 2005 to June 2006 show 
treatment for a low back disability.  

On July 2007 VA orthopedic examination, the Veteran reported 
that after he separated from service, he worked in retail 
sales until 1989, and then did office work until 2007, when 
he quit due to back pain.  He reported experiencing 
intermittent back pain since 1970, with a particularly bad 
episode in 1976 or 1977.  He also experienced numbness in his 
left thigh and leg.  After completing a physical examination 
of the Veteran and reviewing the claims folder, the examiner 
diagnosed the Veteran with mild to moderate degenerative disc 
disease with symptoms of radiculopathy.  There was also 
evidence of an old wedge fracture at L1.  The examiner 
concluded that it was more likely that the Veteran's current 
back pain was due to the degenerative disc disease, rather 
than to the old wedge fracture.  An opinion as to the 
etiology of the Veteran's low back disability, however, was 
not provided. 

In his July 2008 testimony before the Board,  the Veteran 
stated that he had received treatment from a private 
chiropractor, Dr. Price, beginning in 1973 until the 
chiropractor passed away in 1982, and then from the 
chiropractor's partner, Dr. Carpenter, until 1991.  In July 
2008, Dr. Carpenter stated that those records had been 
destroyed, but that he remembered treating the Veteran for 
extensive low back problems during the above years.  Also in 
July 2008, the Veteran's private physician, Dr. Lazenby, 
submitted a statement describing the extent of the Veteran's 
low back disability, and stated that the Veteran's low back 
condition was severe.

The Veteran has additionally submitted two lay statements 
regarding his claim.  The Veteran's past supervisor stated 
that the during the time that he worked with the Veteran, 
from 1972 to 1988, the Veteran had consistent back problems 
and often could not complete his duties.  The Veteran's 
parents stated that he had suffered from low back problems 
since he separated from service and had sought medical 
treatment for over forty years.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  While the 
Veteran was afforded a VA examination in July 2007, the 
examiner did not offer an opinion regarding the relationship 
between his low back disability and his service.  Although 
the Veteran's service medical records do not reflect any 
complaints or treatment regarding the low back, the Veteran 
is competent to report the incurrence of a low back injury in 
service, as that injury is capable of lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board additionally finds the Veteran's testimony in this 
regard to be credible.  As a VA examiner has not yet had the 
opportunity to review the Veteran's claims folder and render 
an opinion as to whether the Veteran's current low back 
disability is related to an injury sustained in service, and 
such a relationship is unclear to the Board, a remand for an 
examination and etiological opinion is necessary to 
adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Additionally, although the Board is in receipt of a July 2008 
statement by Dr. Lazenby, the medical records on which this 
statement is based are not of record.  Because these records 
are relevant to the Veteran's claim, they should be obtained.

Lastly, records from the Social Security Administration (SSA) 
are outstanding.  The record reflects that the Veteran was 
awarded disability benefits by SSA, effective in December 
2005.  Because the records upon which this grant of benefits 
was based are not included in the claims folder, these should 
be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, obtain the 
Veteran's medical records from Dr. M. 
Lazenby.  All attempts to secure those 
records must be documented in the claims 
folder.

2.  Contact the Social Security 
Administration and request that agency to 
provide a copy of the administrative 
decision granting the Veteran disability 
benefits as well as the medical records 
upon which the decision was based.

3.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his low back 
disability.  The claims file must be 
reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings.  
The examiner should specifically opine as 
to whether it is it at least as likely as 
not (50 percent probability or greater) 
that any current low back disability 
manifested during the Veteran's active 
service, to include an injury while in 
boot camp, alleged to have occurred in 
1969?  The examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements, 
and the other evidence of record, of 
continuous symptoms of low back pain after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (examination found inadequate 
where examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the lack of evidence in the 
service medical records to provide a 
negative opinion).  If the Veteran's low 
back disability, is attributable to 
factors unrelated to military service, the 
examiner should specifically so state.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


